UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1770



In re: NORMAN ALAN KERR,

                      Petitioner.



                 On Petition for Writ of Mandamus
                     (No. 1:09-cr-00290-NCT-1)


Submitted:   September 11, 2012        Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Norman Alan Kerr, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Norman Alan Kerr petitions this court for a writ of

mandamus, seeking an order directing his immediate release from

imprisonment.       We conclude that Kerr is not entitled to mandamus

relief.

             Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.             Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509,   516-17    (4th   Cir.     2003).       Further,    mandamus     relief       is

available only when the petitioner has a clear right to the

relief sought.        In re First Fed. Sav. & Loan Ass’n, 860 F.2d
135,   138   (4th    Cir.   1988).      Mandamus    may   not    be    used    as    a

substitute for appeal.           In re Lockheed Martin Corp., 503 F.3d
351, 353 (4th Cir. 2007).

             The relief sought by Kerr is not available by way of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis and grant Kerr’s motion seeking leave to file an

amended petition for a writ of mandamus, we deny the original

and amended petitions for a writ of mandamus.                   We also deny as

moot Kerr’s motion for reappointment of new counsel and dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials    before      the   court    and

argument would not aid the decisional process.

                                                                PETITIONS DENIED

                                          2